Citation Nr: 0911016	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  06-00 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether a January 2000 rating decision contained clear and 
unmistakable error (CUE) in failing to grant the appellant's 
claim for service connection for cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from June 1968 to September 1970.  He died in December 
1998.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

Procedural history

In a January 2000 rating decision, the RO denied the 
appellant's claim of service connection for cause of the 
Veteran's death.  The appellant was informed of that decision 
and of her appeal rights by letter from the RO dated February 
24, 2000.  She did not appeal.  

In the January 2005 rating decision which forms the basis for 
this appeal, the RO denied the appellant's claim of CUE in 
the January 2000 rating decision.  The appellant filed a 
notice of disagreement (NOD) in January 2005.  The RO 
confirmed the findings of the rating decision in a May 
2005 statement of the case (SOC).  An appeal was perfected 
with the submission of the appellant's substantive appeal (VA 
Form 9) in January 2006.  

Issue not on appeal

The January 2000 RO decision also denied the appellant's 
claim of entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C. § 1151.  The appellant has not 
challenged that part of the decision.



FINDING OF FACT

The January 2000 rating decision which denied the appellant's 
claim of service connection for cause of the Veteran's death, 
was supported by the evidence then of record; and it is not 
shown that the applicable statutory and regulatory provisions 
existing at that time were incorrectly applied, such that 
they involved undebatable error that would have led to a 
materially different outcome.


CONCLUSION OF LAW

The January 2000 rating decision which denied the appellant's 
claim of service connection for cause of the Veteran's death 
did not contain CUE.  38 C.F.R. § 3.105(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks revision of a January 2000 RO rating 
decision based upon her claim of CUE therein.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The thrust of the appellant's presentation is that the RO 
committed CUE in connection with the January 2000 decision in 
failing to grant service connection for the cause of the 
Veteran's death.  Although the VCAA is generally applicable 
to all claims filed on or after the date of its enactment, it 
is not applicable to CUE claims.  In Livesay v. Principi, 15 
Vet. App. 165 (2001) the United States Court of Appeals for 
Veterans Claims (Court) held that "there is nothing in the 
text or the legislative history of VCAA to indicate that VA's 
duties to assist and notify are now, for the first time, 
applicable to CUE motions."  In concluding that the VCAA is 
not applicable to allegations of CUE, the Court's opinion 
explained that even though the VCAA is a reason to remand 
"many, many claims, . . . it is not an excuse to remand all 
claims."  Livesay, 15 Vet. App. at 178.

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday.  However, the Court further indicated 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant," as defined 
by 38 U.S.C.A. § 5100, cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  See also 38 
C.F.R. § 20.1411(c) and (d) (2008).

The Board observes in this connection that a CUE claim is 
decided on the evidence of record at the time that the 
challenged decision was rendered, and therefore does not 
involve the submission of additional evidence.  See Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  In this case, as discussed 
below, the outcome rests on the interpretation of evidence 
already contained in the claims folder, and no amount of 
additional development would change the evidentiary posture 
of the case.

Based on the Court's precedential decision in Livesay, the 
Board concludes that the appellant's CUE claim is not subject 
to the provisions of the VCAA.  

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. § 3.103 (2008).  The appellant has 
been accorded ample opportunity to present evidence and 
argument on this matter.  She declined the option of a 
personal hearing in her January 2006 substantive appeal.

In short, the Board believes that this issue was properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits.  

Relevant law and regulations

CUE

In general, unappealed VA rating decisions are final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2008).  A final decision may, however, be subject to 
revision on the basis of CUE.  See 38 C.F.R. § 3.104(a) 
(2008).

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:  

(1) '[E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,'

(2) the error must be 'undebatable' and of the sort 'which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made,' and

(3) a determination that there was clear and unmistakable 
error must be based on the record and the law that existed at 
the time of the prior adjudication in question.  

Damrel, 6 Vet. App. at 245 (quoting Russell, 3 Vet. App. at 
313-14).  

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that CUE is one of fact or law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  When 
attempting to raise a claim of CUE, a claimant must describe 
the alleged error with some degree of specificity, and, 
unless it is the kind of error, that if true, would be CUE on 
its face, must provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Fugo further held that neither 
a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non- 
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of CUE.  Id. at 44.

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  See Oppenheimer , supra.

Any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  
In order to show that CUE occurred the evidence must show 
that the law was incorrectly applied to the facts as they 
were known at the time and that, had the error not occurred, 
the decision would have been manifestly different.  Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

In Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002), the 
United States Court of Appeals for the Federal Circuit held 
that a breach of VA's duty to assist cannot constitute CUE 
and that "grave procedural error" does not render a decision 
of VA non-final.  In Cook, the Federal Circuit overruled 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), to the extent 
that that decision held that the existence of "grave 
procedural error" (in that case, not obtaining complete 
service medical records) rendered a VA decision non-final.  
Also in Cook, the Federal Circuit, citing Caffrey v. Brown, 6 
Vet. App. 377, 383 (1994) noted that a CUE claim is an attack 
on a prior judgment that asserts an incorrect application of 
law or fact, and that an incomplete record, factually correct 
in all other respects, is not CUE.  

Law and regulations in effect at the time of the January 2000 
rating decision

(i.)  Service connection - cause of death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (1999).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c) (1999).

Well grounded claims

The existence of a "well-grounded claim" was the threshold 
for a claim to be entertained by VA before the enactment of 
the VCAA, effective November 9, 2000.
A well grounded claim was a plausible claim, one which is 
meritorious on its own or capable of substantiation.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A mere 
allegation of service connection was not sufficient; there 
must have been evidence in support of the claim that would 
"justify a belief by a fair and impartial individual that the 
claim is plausible."  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
had held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. § 
5107(a).  For a claim to be well grounded, there must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  See 
Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997); see 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In determining whether a claim was well grounded, a 
claimant's evidentiary assertions were presumed true unless 
inherently incredible or when the fact asserted was beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).  Where the determinative 
issue involved a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim was plausible or possible was required to establish a 
well grounded claim.  Lay assertions of medical causation 
could not constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a).  If no cognizable evidence was 
submitted to support a claim, the claim could not be well 
grounded.  See Grottveit v, Brown, 5 Vet. App. 91, 93 (1993).

In order for a death claim to be well grounded, there must 
have been competent evidence of death; of incurrence or 
aggravation of a fatal disease or injury in service in the 
form of lay or medical evidence; and of a nexus between the 
in-service injury or disease and the Veteran's death in the 
form of medical evidence.  Ramey v. Brown, 9 Vet. App. 40, 46 
(1996), aff'd, 120 F.3d 1239 (Fed. Cir. 1997).

Factual background

In the interest of clarity, the Board believes that a brief 
factual background is necessary.

The Veteran sustained multiple shell fragment wounds in 
Vietnam in March 1969.  He died in January 1998.  At the time 
of the Veteran's death, he was service connected for the 
following disabilities, all effective as of September 19, 
1970, the day after he left military service:  residuals of a 
shell fragment wound of the left leg, evaluated as 50 percent 
disabling; residuals of a shell fragment wound of the right 
hip and thigh, evaluated as 10 percent disabling; residuals 
of a scar from shell fragment wound of the left mandibular 
region, evaluated as 10 percent disabling; and scar from a 
shell fragment wound of the right wrist, right foot and left 
middle finger, all evaluated as zero percent (noncompensably) 
disabling.  

The death certificate listed the primary cause of the 
Veteran's death as upper gastrointestinal bleeding.  Chronic 
liver disease and Hepatitis C were listed as conditions 
contributing to the immediate cause of death.  While the 
death certificate indicates that an autopsy was performed, 
the claims folder is negative for an autopsy report.  

In the January 2000 rating decision here under review, the RO 
denied the appellant's claim for service connection for cause 
of the Veteran's death, stating that the appellant's claim 
was not well grounded because evidence received in connection 
of the appellant's claim failed to establish any relationship 
between the Veteran's military service and the Veteran's 
death.  

In a January 2004 Board decision, the appellant was granted 
service connection for post-traumatic stress disorder (PTSD) 
for accrued benefits purposes.  A February 2004 RO rating 
decision evaluated the Veteran's PTSD as 50 percent disabling 
and assigned an effective date of October 10, 1997.  

Analysis

The appellant does not seem to assert that the RO applied the 
incorrect legal standard in its January 2000 decision, nor 
does she contend that the law was incorrectly applied to the 
facts as they were known at the time of the January 2000 
rating decision.  Rather, the heart of the appellant's CUE 
claim is that RO's evaluation of the relevant evidence in 
January 2000 was incorrect.  Her arguments reflect little 
more than a disagreement with how the RO weighed the evidence 
in the record at the time of its January 2000 decision.  
However, a CUE allegation must assert more than mere 
disagreement with how the facts of the case were weighed or 
evaluated.  To present a valid claim of CUE, the appellant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  See Crippen, supra.  This, however, appears to 
be exactly what she has asked the Board to do.  In that the 
appellant  merely seeks to have the evidence re-weighed, the 
purported CUE claim fails.  

The Board has reviewed the appellant's specific contentions 
with respect to her claim and will address them in turn.  

First, the appellant contends that the February 2000 RO 
rating decision that denied her claim of entitlement to 
service connection for the cause of the Veteran's death 
contained CUE because the RO failed to consider whether 
Hepatitis C could have been related to the Veteran's service-
connected shell fragment wounds.  See the appellant's October 
2004 CUE claim, January 2005 NOD and February 2006 VA Form 
646 at page 2.  

However, the January 2000 RO rating decision stated in 
pertinent part:  "Evidence received in connection with this 
claim fails to establish any relationship between the 
veteran's military service . . . and death which occurred as 
a result of chronic liver disease."  It is clear that the RO 
specifically considered a relationship between the Veteran's 
military service and his fatal liver disease.  In addition, 
there was of record no evidence at the time of the January 
2000 RO decision which was supportive of the notion that the 
Veteran's Hepatitis C was related in any way to his service 
or service-connected disabilities.  In any event, as has been 
discussed above, mere disagreement as to how evidence was 
weighed cannot constitute a valid CUE claim. 

The Board notes that the appellant's representative asserted 
that a December 2005 statement from J.O.F.C., M.D. provides 
evidence relating the Veteran's Hepatitis C to his military 
service.  See a January 2006 VA Form 9.  This argument fails.  
A claim for CUE cannot be supported by such evidence that was 
not a part of the record at the time of the January 2000 RO 
decision.  See Damrel,  quoting Russell, both supra.  [The 
Board observes in passing that December 2005 statement from 
J.O.F.C., M.D. did not in fact assert that the Veteran's 
Hepatitis C was related to his service or his service-
connected disabilities; the statement merely asserts that the 
Veteran's medical history does not reflect that his Hepatitis 
C is the result of oral or injectable drugs.] 

Second, the appellant's representative asserts that the RO 
committed CUE by failing to notify his office of the January 
2000 decision.  A review of the file indicates that the RO 
notified the appellant of the denial of her claim via a 
letter dated February 24, 2000.  It does not appear that the 
appellant's representative, Disabled American Veterans, 
received a copy of that letter.
 
Setting aside the fact that the appellant in fact received 
proper notice of the denial of service connection for the 
cause of the Veteran's death, failure to provide notice to 
the appellant's representative, i.e., a purported failure in 
VA's duty to assist, is not CUE.  The appellant's 
representative has provide no cogent argument that such 
failure constitutes CUE.  Since the appellant's CUE argument 
is based on an impermissible theory it necessarily fails.

Third, the appellant's representative contends that the RO 
committed CUE by failing to consider whether the Veteran's 
alcohol abuse, a symptom of PTSD, resulted in the 
contributory cause of death, chronic liver failure.  See a 
February 2006 VA Form 646 at page 2-3 and the appellant's 
November 2008 brief at page 2 [citing Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001)].  

This argument fails.  First, the Veteran was not service 
connected for PTSD at the time of the January 2000 RO 
decision.  [The RO denied service connection for PTSD in an 
April 1996 rating decision.]  As was noted in the 
Introduction, the Board granted service connection for PTSD 
for the purpose of accrued benefits in January 2004.  
Further, Allen was not decided until after the January 2000 
RO rating decision.  As noted above, claim for CUE must be 
decided based on the facts and law which were known to the 
adjudicator at the time of the decision being challenged.  
See Damrel and Russell, both supra.  Accordingly, the 
appellant's argument is without merit.  

In short, the appellant has not pled with any degree of 
specificity any error of law or fact that allegedly occurred, 
as required by law.  See Andre, supra.  The Board finds, 
therefore, that the appellant has failed to raise a valid 
claim of CUE in the January 2000 rating decision.  

Finally, the Board has considered whether the more proper 
remedy in this case is denial or dismissal.  In this regard, 
the Board has considered the Court's holding in Simmons v. 
Principi, 17 Vet. App. 104 (2003) to the effect that if the 
claimant is only asserting disagreement with how VA evaluated 
the facts before it, the claim should be dismissed without 
prejudice because of the absence of legal merit or lack of 
entitlement under the law.  The Board believes, given the 
circumstances of this case, dismissal is more appropriate.  
As was stated above, the primary focus of the appellant's 
argument was that the RO failed to properly assess the 
evidence.  
The secondary argument, concerning lack of notification being 
sent to the representative, is meritless.  The appellant's 
contentions do constitute a valid CUE claim, and thus 
dismissal is warranted.  




	(CONTINUED ON NEXT PAGE)





ORDER

The claim of CUE in the January 2000 RO rating decision in 
failing to grant service connection for cause of the 
Veteran's death is dismissed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


